 In the Matter ofCENTRAL FREIGHT LINES, INCORPORATED,AND CENTRALFORWARDINGINC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,LOCAL 745,A. F. OF L.Case No. 16-R-977.-Decided September14, 1941.Mr., Sam R. Sayers,of Fort Worth, Tex., andMr. W. W. Callan,ofWaco, Tex., for the Company.Mr. W. F. Derden,of Fort Worth, Tex., andMr. T.Y. Neal,ofDallas, Tex., for the Union.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDDIRECTION- OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Local 745,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen' concerning the representation of employees ofCentral Freight Lines, Incorporated,' and Central Forwarding Inc.,both of Waco, Texas, herein called respectively Central Freight andCentral Forwarding, and collectively the Companies, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Glenn L. Moller, Trial Examiner. Said hearing washeld at Waco, Texas, on July 25, 1944. The Company and the Unionappeared and participated.The Companies moved to dismiss thepetition ; and the motion was referred to the Board.For reasons here-inafter stated, the motion is hereby denied.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Board._IAt the hearing the Union amended its petition to show the correct name of the Companyas Central Freight Lines,Incorpoiated,instead of Central Freight Lines, Inc.58 N. L.R. B., No. 53.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCentral Freight Lines, Incorporated,a Texas corporation operatingas a common carrier under a certificate of the Interstate CommerceCommission,is engaged wholly within the State of Texas in the motortransportation of freight.During the year 1943 the gross incomeof Central Freight was in excess of $1,000,000.Slightlyless than 121/percent of the freight handled is involved in interstate commerce andthe Company connects with interstate carriers.In addition,it haulsconsiderable quantities of goods for the United States Government.Central Forwarding,Inc., a Texas corporation,is engaged in mov-ing, packing,and storing household goods and in unloading mer-chandise-from railroad cars.It also maintains a public warehouseand operates-two dynamite magazines for the United"States Govern-ment.Approximately 3 percent of its moving operations is inter-state in nature.The gross income of Central Forwarding during theyear 1943 was approximately$400,000.We find that the Companies are engaged in commerce within themeaning of the National Labor Relations Act.IL THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America, Local 745, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to recognize the Union as the exclusivebargaining representative of their employees until the Union has beencertified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.22 The Trial Examiner reported that the Union submitted 9 application-for-membershipcards all of which bore apparently genuine original signatures of persons listed on-thepay roll of Central Forwarding for the period ending July 14, 1944; that there are 42employees of Central Forwarding in the unit petitioned for ; and that the cards weredated as follows:4 in June 1944,and 5 in July 1944.He also reported that the Unionsubmitted180 application-for-membership cards, 134of which bore apparently genuine original signatures of persons on the pay roll of CentralFreight for the period ending July 14, 1944 ; and that there are 328 employees of Central CENTRAL FREIGHT LINES, INCORPORATED265We find that a question affecting commercehas arisenconcerningthe representation of employees of the Companies within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit should include allroad truck drivers and helpers, city pick-up drivers and helpers,dockmen, warehousemen, packers, craters, stackers, Stowers, andcheckers of the Companies, but should exclude. m aintenance,3 clerical,and supervisory employees.The Companies contend that CentralFreight and Central Forwarding are separate entities and that theiremployees may not be properly combined into a single unit.While the Companies are independent in that they have separate payrolls and there is no interchange of employees between them, theirrelationship is such as would indicate the propriety of a multiple-employer unit.The major stockholder and the president of bothcorporations is the same individual, and he and his wife constitutea'majority on the Board of Directors of each Company.He alsomanages the operations of Central Freight and is final arbiter ofgrievances of its employees.The vice president of Central For-warding occupies a similar managerial position with respect to thatcompany.Wages and all other general policies of the Companiesare set by their respective Boards of Directors, both of which, asstated above, are controlled by the same individual. In some locali-ties the operations of the Companies are carried on in the samebuilding; the Companies use the same I. B. M. machines; and Cen-tral Freight performs some maintenance work for Central Forward-ing.There has been no prior union organization among the em-ployees of the Companies. In view of the common control of wagesand general labor policies of the Companies and the absence of anypast or present organization of their employees on a separate basis,we are of the opinion that the employees of both companies consti-tute an appropriate unit.There remains for consideration the specific composition of theunit.The Companies agree with the Union that maintenance em-ployees should be excluded.The Union would exclude inspectors asFreight in the unit petitioned for; and that the cards were datedas follows:72 in June1944, 61 In July 1944, and 1 undated.The Companies contend that in determining the Union's representativeshowing, theBoard should consider the 162 employees of the Companies in the armed forces.We findthe contention without merit. SeeMatter of Lummus Cotton GhnCompany, 56N. L R B 3858 The Union would exclude janitorsand employees in the maintenance shop of CentralFreight asmaintenanceemployees. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees.The Companies, while agreeing to the ex-clusion of inspectors, contend that they are supervisory employees.The inspectors, who are stationed at the Companies' six major ter-minals, check equipment, see that rolling stock is kept in proper con-dition, and perform minor maintenance work.We are of the opinionthat -inspectors' are,essei tially maintenance employees, and we-shallexclude them as such.There is disagreement between the Companies and the Union con-cerning dispatchers, whom the Union would include and the Com-panies would exclude as supervisory.The dispatchers are locatedin offices where they receive calls from shippers and dispatch driv-ers to make the pick-up requested.They are charged with the re-sponsibility of making recommendations as to the competency ofthe pick-up drivers, and they make effective recommendations con-cerning discharge.We are of the opinion that dispatchers fall withinour customary definition of supervisory employees; accordingly, weshall exclude them;•rom,,the unit:The Companies would also exclude checkers as supervisory employees,while the Union would include them as dock employees.Checkers inspect the condition of freight as it is received or loaded,see that the physical freight conforms to the bills of lading, checkthe accuracy of the bills of lading, determine whether the destina-tion can be reached by the Companies, and direct employees work-ing on the dock as to the placement of freight and its loading.Whilethe Companies allegedly give consideration to the recommendationsof the checkers in matters concerning the discipline, discharge, andpromotion of dock employees, we are of the opinion that checkers donot possess such supervisory authority as would warrant their ex-clusion.We shall include them in the unit.We find that all-,road-truck drivers and helpers, city pick,-up driversand -helpers, dockmen, warehousemen, packers, . craters, stackers,stowers, and checkers of the Companies, excluding inspectors, dis-patchers, maintenance employees, clerical employees, foremen, assist-ant foreman,4 and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the am-4The Companies and the Union are agreed, and we find, that foremenand assistantforemen are supervisory employees. CENTRAL FREIGHT LINES, INCORPORATED267ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.The Union, requests the use of mail- ballots because of the distancebetween the various operations of the Companies.The Companiesoppose this request.Due to the difficulty in balloting drivers on dutyat distant points, and in order to avoid delay in a successful conclusionof the balloting, the Regional Director is hereby specifically authorizedto use the mail for balloting purposes whenever, in his discretion, ex-pediency will be served thereby.-'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central FreightLines, Incorporated, and Central Forwarding Inc., both of Waco,Texas, an election by secret ballot shall be conducted as early as pos'sible, but not later than thirty (30) days from the date of this Di-rection, under the Direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees.wlro did not work during the saidpayroll period because they were-ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to de-b ermine whether or not they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpersof America, Local 745, A. F. of L., for the purposes of collectivebargaining.SeeMatter of Dixie Greyhound Ltnes, Inc., 52N. L. R. B. 424.[Seeinfra,58 N. L. R. B. 1523 for Supplemental Decision andOrder.]0